Citation Nr: 1703720	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for reactive airway disease.


REPRESENTATION

Appellant (Veteran) represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served February 1980 to May 1980, January 1991 to October 1991, and February 2003 to May 2004.  Service in 1980 may be ACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In December 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the record.  

In July 2014, the Board addressed several issues.  With regard to the two issues on appeal, it remanded the service connection claim for hypertension and denied the higher initial rating claim for lung disability.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court, pursuant to a Joint Motion for Remand filed on behalf of the parties, vacated the July 2014 decision to the extent that it denied entitlement to an initial disability evaluation in excess of 30 percent for reactive airway disease.  In June 2015, the Board remanded that claim for additional development and medical inquiry.  The higher initial rating claim, in addition to the service connection claim for hypertension, is again before the Board for appellate review.  

In the July 2014 decision, the Board also granted service connection for asbestosis.  In February 2015, the Court requested that the Board clarify its finding with respect to this issue.  The Board did so in June 2015, again stating that the Veteran's claim to service connection for asbestosis has been granted.  The record indicates, however, that the AOJ has not yet implemented the Board's grant.  The Board therefore refers this matter to the AOJ for appropriate action.  

In December 2016, the Veteran filed a notice of disagreement (NOD) against an October 2016 rating decision granting entitlement to a total disability rating based on individual unemployability.  The Veteran contested the effective date assigned for the award.  The AOJ has not responded with a SOC.  But in a January 2017 letter to the Veteran, the AOJ acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statements of the Case (SSOCs) dated in October 2016.     

The claim for a higher initial rating for reactive airway disease is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hypertension is due to service-connected disability.  


CONCLUSION OF LAW

Hypertension is proximately due to service-connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hypertension

The Veteran claims that he aggravated pre-service hypertension during active duty between February 2003 and May 2004.  Evidence of record indicates that the Veteran was first diagnosed with hypertension in 2000, and that he received treatment for the disorder, to include prescribed medication, during active duty in 2003.  The Veteran also claims that he developed hypertension as the result of service-connected orthopedic and respiratory disability.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a secondary service connection finding is warranted here.  

First, the medical evidence dated throughout the appeal period, found in VA and private treatment records and reports (to include a March 2016 VA examination report addressing this issue), notes the diagnosis of hypertension.  Second, the Veteran is service connected for multiple orthopedic and respiratory disabilities.  Third, the evidence is in equipoise regarding whether service-connected disability led to hypertension. 

The record contains two medical opinions addressing the issue of secondary service connection.  One opinion is provided by the VA examiner who conducted the March 2016 examination into this issue.  The examiner indicated that hypertension was likely not related to service-connected disability.  The examiner stated that, "[t]he state of conditions are not know[n] to cause hypertension and it is unlikely that they are aggravating the hypertension."  The examiner attributed hypertension to familial origin based on a report that the Veteran's brother had hypertension.  This opinion is not persuasive, however, because it is not based on a clear rationale.  The report that the Veteran's brother had hypertension is not substantiated in the record.  Further, in noting "conditions" the examiner did not specifically assess the way in which, in his opinion, orthopedic and respiratory disabilities do not have a causal relationship with hypertension - he does not explain his conclusion.  The opinion is therefore of limited probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The other opinion is provided in an August 2014 letter from the Veteran's private treating physician.  The physician noted the Veteran's medical history with hypertension and stated that hypertension had "multifactorial etiologies[.]"  The physician then stated that, "I certainly think that his [respiratory disability] does contribute."  The physician also stated that the Veteran's service-connected low back and knee disability "also contributes to both his blood pressure as well as his increased heart rate."  Although this opinion is not a model of clarity regarding this issue, it is nevertheless of probative value insofar as it connects hypertension to service-connected disability, and explains the connection.  Further, it is provided by a treating physician who is presumably familiar with the Veteran's medical history and the interaction of his several disabilities.  At a minimum, the August 2014 private opinion creates equipoise in the record with the March 2016 VA opinion.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the July 2015 remand, the Board sought medical commentary that would resolve this issue, in addition to the issue regarding whether active duty either caused or aggravated hypertension.  The March 2016 VA report, by indicating that it would be speculative to comment on the matter, is not responsive to the latter issue.  Nevertheless, as the claim may be granted here on a secondary service connection basis, another remand is unwarranted.  

Based on the foregoing, the Board finds that the evidence supports the claim that service-connected respiratory and orthopedic disability led to the development of hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is granted.  


CORRECTION

In July 2014, the Board granted service connection for asbestosis, although the ORDER stated denied.  In February 2015, the Court sought clarification and clarification was provided in June 2015.  The ORDER, in regard to the asbestos issue is again corrected to read "granted."


REMAND

The AOJ must implement the grant of service connection for asbestosis.  
Since the grant of service connection could impact the evaluation of reactive airway disease, such issue is held in abeyance.

The case is remanded for the following:

1.  The AOJ must implement the grant of service connection for asbestosis.

2.  If upon completion of the above action the certified appeal remains denied, the case should be returned for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


